Exhibit 10.1 EXECUTION VERSION PATENT PURCHASE AGREEMENT This PATENT PURCHASE AGREEMENT (this “Agreement”) is entered into, as of the Effective Date (defined below), by and between ProconGPS Inc., a Tennessee corporation, with an office at 2035 Lakeside Centre Way, Suite 125, Knoxville, TN 37922 (“Purchaser”), and CalAmp Products, Inc., a Delaware corporation, with an office at 1401 N. Rice Avenue, Oxnard, CA 93030 (“Seller”). The parties hereby agree as follows: 1. DEFINITIONS “Aercept Business” means Seller’s business unit that sells Global Positioning System Products to the sub-prime vehicle finance sector for use in a Turnkey System maintained by Seller and/or Seller’s Affiliates and marketed under the Aercept brand. "Affiliate" of a party means any entity that directly or indirectly controls, is controlled by or is under common control with such party. For the purpose of this definition of Affiliate, (i) “control” means owning, directly or indirectly, fifty percent (50%) or more of the beneficial or record ownership of the outstanding shares or other ownership interests of an entity, or having, directly or indirectly, the power to designate fifty percent (50%) or more of such entity’s directors, managers, or individuals exercising authority in the governance of such entity, and (ii) “entity” includes without limitation any individual, firm, corporation, partnership, limited liability company, joint venture, association, trust, or unincorporated organization. An entity shall be deemed to be an Affiliate under this Agreement only so long as all the requirements of being an Affiliate are met. A complete list of Affiliates of Seller as of the Effective Date is included in the Disclosure Letter. “Assigned Patent Rights” means the Patents and additional rights set forth in paragraph 3.2. “Assignment of Patent Rights” means the assignment document of Exhibit A assigning ownership of the Assigned Patent Rights from Seller to Purchaser. “Backend System” means a database system and Wireless Data Service through which each data exchange with a Global Positioning System Product passes. The Backend System also includes the use of a mapping service. “Closing Date” means June 27, 2011. “Disclosure Letter” means Seller’s letter to Purchaser, dated as of the Effective Date, containing information and disclosures which provides exceptions to or otherwise qualifies the representations, warranties and covenants of Seller contained in this Agreement. “Effective Date” means the date set forth on the signature page of this Agreement. “Executed Assignment” means the executed and notarized Assignment of Patent Rights in Exhibit A, as signed by a duly authorized representative of Seller. “Global Positioning System Product” means a location determination and communication device manufactured by or on behalf of Seller or an Affiliate of Seller which is compatible for use with the Backend System. "Initial Deliverables" means (a) Seller’s or its agents’ list or other means of tracking information relating to the prosecution or maintenance of the Patents throughout the world, which is current as of the Effective Date; (b) the names, addresses, email addresses, and phone numbers of all prosecution counsel and agents responsible for prosecution of the Patents; (c) copies of assignments for the Patents from any and all inventors and prior owners to Seller or Seller’s predecessor in interest; (d) the ribbon copies of the Patents; (e) any conception and reduction to practice materials for the subject matter described in the Patents; (f) any docket or schedule of actions or fee payments related to prosecution of the Patents; (g) other files and original documents relating to the Patents (including, without limitation, Letters Patents and assignments necessary to establish that Seller’s representations and warranties of Section 5 are true and correct); (h) copies of any and all licenses granted under the Patents, covenants not to sue, and other encumbrances on the Assigned Patent Rights; and (i) complete copies of any and all reexamination file histories of the Patents. “Licensed Product” means any product used in a Turnkey Solution provided by Seller or an Affiliate of Seller that is covered by the Patents. “Patents” means the following patents and any reissues, or reexaminations of the following patents: Patent or Title of Patent and First Application No.
